Citation Nr: 0839743	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for thoracic and lumbar 
spine scoliosis with degenerative changes, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1957 through July 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected thoracic and lumbar spine scoliosis with 
degenerative changes.  He is currently rated as 20 percent 
disabled under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  
For an increase, DC 5242 requires medical evidence showing 
that the veteran's disability is manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  Note 
(1) to DC 5242 states that the rating board should evaluate 
any associated objective neurologic abnormalities separately 
under the appropriate diagnostic code.

The veteran's most recent VA examination was in August 2005.  
At the June 2008 Board hearing, the veteran reported that his 
back disability is worse since the 2005 examination.  See 
hearing transcript at page 14.  The 2005 examination report 
does not show that his flexion is limited to 30 degrees or 
less or that his spine is ankylosed.  However, if his 
condition has worsened, such symptomology may now exist.  It 
cannot be known without an updated examination.  

It is also imperative that the veteran be afforded a 
neurological examination.  The August 2005 report shows that 
the veteran occasionally has pain that "will go down the 
right leg."  Physical examination revealed that he had no 
reflexes in his knees or ankles, and no vibratory sense in 
his ankles or position sense on the right.  The medical 
evidence of record shows that the veteran is diabetic.  It is 
unclear from the August 2005 report whether the lower 
extremity symptoms are to be associated peripheral neuropathy 
related to his diabetes, or if they are neurological 
manifestations of his service-connected thoracolumbar spine 
disability.  Thus, a VA neurological examination is 
warranted.

Prior to the updated examinations, the RO must ensure that 
its duty to assist the veteran under 38 C.F.R. § 3.159(c)(1) 
are met.  At the June 2008 Board hearing, the veteran 
reported that he was treated at Skylar Hospital in February 
or March of 2008.  See hearing transcript at page 9.  His 
initial treatment was for pneumonia, but he reported that he 
experienced back spasms during his hospital stay, which 
should be documented in the records.  Id.  A review of the 
claims folder reveals that there are no records from Skylar 
Hospital associated with the record.  As such, this matter 
must be remanded in order to further develop the record under 
38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) and (2) by obtaining all 
relevant, non-duplicative medical records 
from both private and VA health care 
providers, including, but not limited to, 
records from February or March 2008 
treatment at the Skylar Hospital.  

2.  Afford the veteran an updated VA 
examination(s) in order to assess the 
current severity of his service connected 
thoracic and lumbar spine scoliosis with 
degenerative changes.  The examination or 
examinations should assess the orthopedic 
manifestations of the disability so that 
the disability can be accurately rated 
under 38 C.F.R. § 4.71a (2008), as well as 
assessing the neurologic manifestations so 
that, if appropriate, a separate rating 
can be assigned under 38 C.F.R. § 4.124a 
(2008).

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


